Citation Nr: 0420289	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  00-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle 
disorder.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant served on active duty from February to August 
1999.  These matters come before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In October 2002 the Board undertook development of the 
claims; and in July 2003 the case was remanded to afford the 
RO the opportunity to review the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  The Board finds that all pertinent mandates of the 
VCAA and implementing regulations appear to be met.  

In March 2000 the veteran requested a complete copy of his 
service medical records.  The RO informed him by letter of 
April 2000 that "very few" of his service medical records 
were in his claims file, and that his service medical records 
had been mailed to the Records Management Center (RMC) in St. 
Louis.  He was provided a form to request his service medical 
records from this facility.  In January 2003 the Board 
informed the veteran that it had requested service medical 
records (Medical board proceeding records, to include any 
report of medical examination conducted in conjunction with 
the Medical board proceedings and a copy of his service 
separation examination report) from the National Personnel 
Records Center (NPRC).  In June 2003 NPRC advised VA that the 
records sought had been retired directly to the RMC (for 
service members discharged on or after October 16, 1992).  
The record does not reflect any subsequent attempt to secure 
the records sought from RMC.  As was previously noted, such 
records may contain information critical to the matters at 
hand.  If they exist, they must be associated with the claims 
file for the record to be complete for appellate review.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from RMC 
(Records Management Center, P.O. Box 
5020, St. Louis, Missouri  63115-5020) 
the veteran's Medical board proceeding 
records, to include any report of medical 
examination conducted in conjunction with 
the Medical board proceedings and a copy 
of the veteran's service separation 
examination report.  If such records have 
since been retired elsewhere, they should 
be sought until all possible locations 
are exhausted.  If they are unavailable 
because they have been lost or destroyed, 
it should be so certified.  All attempts 
to obtain the records should be 
documented.  

2.  After the development ordered above 
(as well as any other action deemed 
necessary, e.g., another VA 
examination(s), if indicated by 
additional evidence received) is 
completed, the RO should re-adjudicate 
the matters on appeal.  If any benefit 
sought on appeal remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


